DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 6/27/2022 has been entered.  Claims 1, 4-8, 11, 21, 26-31, and 33 remain pending in the Application.  The Amendments to the Drawings and Specification have overcome the Drawing Objection as previously set forth in the Non-Final Office Action mailed 4/1/2022.  

Drawings
The drawings were received on 6/27/2022.  These drawings are acceptable and have been entered.

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.  Applicant argues the system of Neumann does not allow for the release of the mop body or headband, but instead merely allowing for release not actually releasing the mop body or headband.  Examiner respectfully disagrees.  Examiner has given the claim limitations their broadest reasonable interpretation and, while Neumann does not explicitly state the mop body may be removed from the clamp without the user having to touch the mop body, actuating the clamp of Neumann to be in the unclamped position allows for the release of the mop body from the clamped condition.  In this unclamped condition the mop body may then be removed from the clamp.  In this way the system of Neumann teaches the claim limitations with respect to the disposable mop “is releasable via actuation of the first lever” and “corresponding actuation of the clamp to release the mop body…therefrom”.  Neumann, therefore, teaches these limitations.
Applicant also argues the proposed modification of Policicchio to include the clamping system of Neumann would destroy the operability of the mop of Policicchio and, specifically, that the universal joint would have to be removed in order to make the modification.  Examiner respectfully disagrees.  One of ordinary skill in the art would recognize the disposable pad of Policicchio would be equated to the disposable/replaceable cleaning head of Neumann (42 or 44).  The clamping mechanism of Neumann could be placed underneath the universal joint of Plicicchio in order to hold the disposable/replaceable pad.  This modification would still allow the mop of Policicchio to operate as a mop.
For these reasons the arguments are not found persuasive and the Rejections have been maintained.  
Claim Rejections - Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1,4-8,11,21, 26-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Policicchio et al. (US 20030127108) in view of Morris et al. (US 7735182), Sabnis et al. (US 20060222675), and Neumann (US 2683886).

In reference to claims 1, 11 and 26, Policicchio teaches a mopping device and the method of manufacturing a disposable mop comprising a handle, 12, a mop body that comprises at least one outer layer and an inner layer, (¶ [0240]), the at least one outer layer comprising a spunbonded nonwoven material comprising polypropylene or polyethylene, (¶ [0269]), and the inner layer comprising sodium polyacrylate, (¶ [0246]), in an amount of at least about 1 percent, by weight, (¶ [0248]) of the inner layer, wherein the inner layer further comprises a volumizing material configured to provide volume within the inner layer to accommodate swelling of the sodium polyacrylate, the volumizing material being present in an amount of about 5 percent to about 40 percent, by weight of the inner layer, (Policiochio teaches that the sodium polyacrylate is a superabsorbent; ¶ [0246]) and the polyester or polypropylene is the absorbent (¶ [0253]) and when the super absorbent is present it will comprise at least 15%, 20% or 25% or the abosorbent layer.  Therefore, the absorbent is the remaining weight, (¶ [0251]), and wherein the outer layer comprises polypropylene, (¶ [0269]), and the method of coupling the inner layer and at least one outer layer via heat sealing or ultrasonic welding, (¶ [0263]).

In reference to claims 4 and 27, wherein the inner layer of the mop body comprises sodium polyacrylate in an amount of about 10 percent to about 99 percent, by weight of the inner layer, (¶ [0246]).

In reference to claims 5 and 28, wherein the inner layer of the mop body further comprises polyester, wood pulp, or both, (¶ [0252]). 

In reference to claims 6 and 29, wherein the disposable mop is substantially planar, and the mop body comprises two of the at least one outer layers, 201,203, sandwiching the inner layer, 205, (fig. 2).
In reference to claims 7 and 30, whereinthe disposable mop is capable of absorbing at least 12 times its weight in liquid (¶ [0239]; wherein 15 g/g is 15 times its weight in liquid).

In reference to claims 21 and 33, wherein the volumizing material comprises a batting material, (¶ [0253]).

Policicchio teaches all the limitations of the claims except for a handle comprising a collapsible elongated pole,  the outer layer comprising a spunbonded nonwoven material comprising a mixture of polypropylene and polyethylene with the polypropylene being in an amount of about 40 percent to about 90 percent, by weight of the outer layer, wherein the disposable mop is capable of absorbing at least 12 times its weight in liquid, wherein the disposable mop is capable of absorbing at least 32 fluid ounces of liquid, means for securing the disposable mop at an end of the collapsible elongated pole, wherein the means for securing the disposable mop at the end of the collapsible elongated pole is a clamp for securely, directly gripping the mop body or a headband associated with the mop body, the clamp having a U-shaped cross-section, and wherein the handle comprises user-actuatable means such as a button or lever in operable connection with the clamp, such that the disposable mop secured at the end of the collapsible elongated pole is releasable via actuation of the user-actuatable means and corresponding actuation of the clamp to release the mop body or the headband therefrom.

Morris teaches a handle (12) having a collapsible elongated pole, (12:40-42).  It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to provide the mop of Policicchio with a collapsible elongated pole, as taught by Morris in order to provide for the mop to be adjustable in length, which could allow for the mop to be used to reach various cleaning locations.

Sabnis teaches an outer layer with polyethylene/polypropylene bicomponent, (¶ [0094]).  It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to provide the tool of Policicchio with an outer layer comprising a mixture of polyethylene and polypropylene, since both inventions teach a cleaner body with an outer layer made of web materials which can comprise synthetic fibers, and then list various synthetic fibers that can be utilized.  Policicchio teaches utilizing polyethylene or polypropylene, but Sabnis teaches that a mixture of the two can be utilized, so it would be obvious to make the outer layer out of the mixture as an alternate synthetic fiber choice for the web material.  This would also allow liquid to readily penetrate through the outer layer’s thickness while providing a relatively dry outer surface.  This would allow the mop to absorb excess liquid on the cleaning surface while not excessively spreading already retained liquid.

Neumann teaches that it is well known to provide mopping devices which include a clamp (14+18) which is U-shaped (as seen in Figs 2&3 the jaws form a generally U-shaped cross section) at the end of a pole, the clamp configured to directly grip a mop body (Fig 2) or a headband of a mop body (Fig 3), wherein there is a user-actuatable means (20+36+32) comprising a lever (32) operable with the clamp such that the mop is releasable from the clamp via actuation of the lever.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Policicchio to incorporate the teachings of Neumann and provide the clamp with user actuatable means at the end of the pole.  Doing so would allow for the ability to quickly and easily change the mop head.
It would have further been obvious to provide the tool with the outer layer comprises polypropylene in an amount of about 40 percent to about 90 percent, wherein the disposable mop is capable of absorbing at least 32 fluid ounces of liquid.  Choosing such a wide percentage, including one which comprises a 50/50 ratio of materials would have been obvious to try.  Designing a mop to be capable of absorbing at least 32 fluid ounces of liquid is also considered obvious as one of ordinary skill in the art can easily change the size of the mop (which would also change the amount of fluid it could absorb) based on the intended use and/or environment in which it would be used.  These limitations are, therefore, not considered patentable over the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723